department of the treasury internal_revenue_service washington d c date cc dom it a 1ajkeyso cor-109023-00 uil number info release date re taxpayer identifying number for pure trust organization dear this responds to your date letter requesting further information regarding pure trust organizations in our letters dated date and date copies attached we explained that any person receiving income must report that income using that person’s taxpayer identifying number see sec_6109 of the internal_revenue_code our date letter also stated that sec_7701 of the code defines the term person to include an individual trust estate partnership_association company or corporation our previous letters generally explain the law governing identifying numbers and filing_requirements for pure trust organizations we cannot make a legal determination on your case without reviewing the facts underlying your specific trust arrangement if you want a specific determination we suggest that you submit a request for a letter_ruling along with a detailed description of your trust and appropriate supporting documentation instructions for requesting a letter_ruling are contained in revproc_2000_1 i r b if you have any questions please contact andrew keyso badge number at sincerely george j blaine chief branch income_tax accounting cc district_director southern california district p o box laguna niguel ca
